PLATO Learning, Inc.

Fiscal 2005 Executive Annual Incentive Plan

Objectives: The Fiscal 2005 Executive Annual Incentive Plan is a reward program
that directly supports the achievement of financial goals and key strategic
operational goals.

Eligibility: Employees in the named jobs are eligible to be considered for
participation in the Plan: President & CEO; Chief Financial Officer; Chief
Technology Officer; Sr. Vice President Operations; Vice President, Human
Resources; Vice President, School Market and Evaluation; and Vice President,
Instructional Design and Research. The Company reserves the right to determine
whether an executive will actually participate in the Plan. Eligible employees
will receive a notification letter indicating they are eligible to participate
in the Plan.

Performance Measures: Payment will be based on the level of achievement of the
financial goals and operational goals shown in this table.

              Weighting Financial Goals        
1. Pre-tax earnings – Target[x] 1
    70 %
 
       
Sub total
    70 %
 
       
Operational Goals2:
       
1. Restructure the business to reduce SG&A costs [x]3
    10 %
2. Complete the 3 year growth plan [x]
    5 %
3. Increase the growth rate of the elementary market [x]4
    5 %
4. Improve cost/development scheduling and market acceptance of products and
services[x]
    5 %
5. Improve leadership effectiveness as measured by increased diversity
representation, quality of new hires and retention of key talent
    5 %
 
       
Sub total
    30 %
 
       

1The amount excludes restructuring and executive termination changes.
2Achievement of the operational goals can generally be substantiated. The level
of achievement is somewhat subjective in the case of near achievement or over
achievement of operational goals therefore it is to be determined by the Board
in consultation with the CEO.
3Represents a [x] reduction from 2004 expenses [x] and excludes the impact of
restructuring and executive termination changes, as well as the impact of
revenue changes on commission and bad debt expense.
4Measured on the increase in elementary courseware orders (rather than revenue).

Target Incentive: Each executive’s payment will be based on their Annual Base
Salary in effect (on October 31, 2005), their Target Incentive percent, and the
level of achievement of the performance measures. Each executive’s Target
Incentive is expressed as a percent of their Annual Base Salary and shown in
this table.

          Executive   Target Incentive
President & CEO
  75 %
Chief Financial Officer
  40 %
Chief Technology Officer
  35 %
Sr. Vice President, Operations
  35 %
Vice President, Human Resources
  30 %
Vice President, School Market and Evaluation
  25 %
Vice President, Instructional Design and Research
  25 %

Actual Payment: The plan rewards executives for achievement of goals and also
encourages performance that substantially exceeds goals. This chart shows how
the actual payment will increase (as a percent of the Target Incentive) as
performance is increased. A threshold or minimum level of performance has been
established. Straight-line interpolation will be used to determine the payment
for any level of achievement falling between the stated levels of performance.
This is illustrated in the chart below.

      Performance   Actual Payment % Of Goal Achievement   % Of Target Incentive
70%
85%
100%
115%
130%
145%
160%
  50%
75%
100%
125%
150%
175%
200%

General Provisions:
The obligations of the Company, as set forth in this document shall be subject
to modification in such manner and to such extent as the CEO and the Board of
Directors deems necessary by agreement, or as may be necessary to comply with
any law, regulation or governmental order pertaining to compensation. The
Compensation Committee will receive the recommendations of the CEO for the cash
payment amount, and any actions related to termination of employment and/or
change in control, and after due deliberation determine the payment amount.

This Plan shall be cancelled in the event of termination of employment with the
company. To remain eligible for a cash payment amount from the Plan, a
participant must be continuously employed by the Company from date of hire or
November 1, 2004, which ever is later, through the date of the Plan payout (no
later than December 31, 2005), except for the following circumstances:

Death or Disability. If a Participant dies or becomes disabled before
October 31, 2005, his/her cash payment amount will be prorated for the number of
days the Participant was an active PLATO employee. For the purposes of this Plan
“Disability” means that as a result of physical or mental incapacity Executive
is unable for a period of 120 consecutive days during any consecutive 180-day
period to perform his duties hereunder on a full-time basis. In the case of
death, the payment amount will be given to the Participant’s estate according to
current law and established guidelines and practices.

Unpaid Leave of Absence. If a Participant is on an unpaid leave of absence
anytime between November 1 2004 and October 31, 2005 his/her cash payment amount
will be prorated on a daily basis to exclude the time he/she was on such leave.

Termination with Cause or without Good Reason. In the event a Participant’s
employment with the Company is terminated with Cause or without Good Reason (as
defined in Section 6 of their employment agreement) after November 1, 2004 and
before October 31, 2005 his/her cash payment amount will be prorated for the
number of days the Participant was an active PLATO employee.

Termination without Cause or with Good Reason. In the event a Participant’s
employment with the Company is terminated without Cause or with Good Reason (as
defined in Section 6 of their employment agreement) after November 1, 2004 and
before October 31, 2005 his/her cash payment amount will be prorated for the
number of days the Participant was an active PLATO employee.

Change in Control. If at any time during fiscal year 2005 there is a Change in
Control event the incentive payment will be pro-rated through the end date of
the Change in Control. The payment amount will be based on 100% of the Target
Incentive.

